BARKDULL, Judge.
The State seeks review of a criminal court order quashing an information. See: § 924.07(1), Fla.Stat., F.S.A. The information charged the appellee with a felony by committing a lewd, lascivious or indecent act in the presence of a female child of less than fourteen years of age, in violation of § 800.04 Fla.Stat., F.S.A. The appellee moved to quash the information, contending that the alleged acts, at most, constituted an offense as a misdemeanor under § 800.03, Fla.Stat., F.S.A., which motion was granted.1
The information, as drawn, charged a crime within the purview of § 800.04 Fla. *203Stat, F.S.A. See: State v. Peacock, Fla. App.1964, 163 So.2d 46. Therefore, we reverse the order. The cause and the ap-pellee are remanded to the trial court for further proceedings.
Reversed and remanded.

. Counsel for the appellee has not favored us. with a brief in this cause to support the ruling of the trial court.